Dismissed and Memorandum Opinion filed December 28, 2006







Dismissed
and Memorandum Opinion filed December 28, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01094-CR
____________
 
YONTAVIA KAMITRICE BARTIE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No. 1029156
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of possession of a controlled substance. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court issued on order on June 9, 2005, deferring adjudication of guilt,
placing appellant on five years= community supervision, and assessing a $500 fine.  No motion
for new trial was filed.  Appellant=s notice of appeal was not filed
until November 16, 2006.




A
defendant=s notice of appeal must be filed within thirty days after the sentence is
imposed, or other appealable order is signed, when the defendant has not filed
a motion for new trial.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal which complies with the requirements
of Rule 26 is essential to vest the court of appeals with jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address
the merits of the appeal.  Under those circumstances it can take no action
other than to dismiss the appeal.  Id.
There is
an alternative basis for dismissing this appeal.  The trial court entered a
certification of the defendant=s right to appeal in which the court certified that this is a
plea bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 28, 2006.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b).